OFFICE       OF   THE    ATTORNEY      GENERAL     OF   TEXAS
                                      AUSTIN
Graver   SELLERS       .
A,T~~~~v  GLNC~AL
                                                                       :~




 Bonorabls mar mtohlar
 COUleT Mitorlwy
 gunt county
 Greenrlllr, TOra8

  Dear   31~8




                                                            an oplnlon~rroc this
                                                           a est .forth’. in $-our



                                                            on d : tktic%~
                                                                         or



                                                    ~88 There has boon
                                                    and ‘nor ~6 it re-
                                               a year that the taxes
                                               the foreoloeure      in 1930
                                  ~blc rccdltlon       of the p-operty
                                   rc::ul.ar reridition     was pld    on
                                   for each of t5e yeara.           The ren-
                                   ad tte btlsls for thlr t&x fore-
                                    b8Cs    ClrtCellS3    86 efi errjneous

                 -Itic rq O~lnlOll lr. oiex of the abovo etute
         Of   facts that the MitirC forco~osure    proceedln~
         b0caz.c void,  4r.d that the .Aerlff ‘r Caed to t&c
         State of Texas 1s q void deed.      T!;la deed howover
                                                                                   ,300

    Bonorable Edger Putohins,       Page, 2


.
         doer oonrtitute (I aloud upon the owner’8 titb
         to the &ad rhloh the Oountf and State b obll-
         gated to remote. Under the present statutes pro-
         viding for n re-adrertlaement   of property bid in
         in the name oi the Stbts it is oontemplated that
         the foreoloaure wa8 rblld and that II tax lien
         aotually exlrted.    In this ease where no tax lien
         aotualy lxlrted we wantto know what prooedure
         is woomary ia order to olerr thlr title.       . . .*
              Artliale ‘IZQl of Vernon*8 Annotated d3rl.l Statute8
    of Texas, lQf28, da amended, provider a8 fOllOw8;
                 “Tba owner of real    rotate   rhloh    ha8 been
         bought in by the State       for taxers, or his heir8
         or a6Si@8,      nay   redeem the ame    at eny time       prior
         to th& zsle thereof, by the payment to the ool-
         leotor Of the oountf 3x1whioh 8uoh real estate is
         situated, or to the Comptrtiller, if in an anor-
         ganlted oounty, of the amunt desi@ated     by the
         Comptroller a8 due thereon ritilioosts of sdrer-
         tisement~ and if it 8h&ll at any tims appear to
         the astisteation  oi the Colqptroller that any land
         haa been rold to the State for taxes whioh have
         been paid, or. that the sale has not been made ln
         aooorbrnoe with the law aothorieinC the aele oi
         land -for taxoa, he shall upon thb payment of the
         amount that may be due thereon, osnoel.~suoh salei
         and deliver to the owner of the gland, or his agent,
         a oertlfloete under seal OS his department, set-
         tlng rorth the taot~ that suoh land has been Fe-
         deemed, or that suoh sale ha8 been oenoelled;
         whloh oertltloate ahall releaee the Interest of
         the State end the scime may be reoorded in the
         proper oounty aa other       oonveyenoee       of r,eal estate
         are rsoorded.n
                  Artlole 7292, Vernon’s bnnotafkd         Civil   Ztotutes   of
    Texas,     1925, aa amended, provldee.1
                   Tceoh oo.xt?llssloaers oourt shall, at the regu-
             lar terms of. said oourts sit es a court of inciuiry
             in oases where. land ha8 been erroneously    rendered
             ror taxes; and any land owner whose land has been
             or may be sold to the State for texae mey appear
             before said oourt in person or by proxy and show
                                                                  ml.


nonoreble Edgar Hutohlns,   Page 3



     to the 8atl~factlon    of a maJority of aaid o ourt
     that the taxerr for vihloh hia lend8 hare been rold
     hare been paid, although the same wa6 rendered In
     an lnoorreot rbstreot number or surrey or orI&nsl
     gantes;   thereupon said oourt aball issue to said
     land ov:ner a oertlfloete   settine forth fully @aId
     faotfi, whioh OertlfIcate   shall be signed otfI~lally
     by the oountf dud&e of said oounty; and, upon pro-
     8entetIon of #bid oertlfioete     to the Comptroller,
     he shall exeoute and deliver to #old lend owner II
     Valid deed relinquishing    all the right, tlfle end
     Intereet the State may hare aoqulrtd In a;ld to said
     land by reason of 8uoh tsx Bale.”
          you are edvieed that you map prooeed under either
of the sboie quoted statute6 In order to remove any enoum-
brenoe oreated by the tax able In ouestlon.   As e praotloal
matter, we understand the Comptroller’s  Depertment operates
under Art1010 ?291, but tn order to 8atIsfy Itself  there-
under, requir88 the OommIssIonars * court to Issue a oertifl-
cate es provide6 In ArtIole 7292.
                                         *Very truly   yours
                                                   OF TX&AS
                                     ATTOMWXCIEXERAL



                                                 Robert 0. Koch
                                                      Aaeietant